DETAILED ACTION

Remarks
1.	This Office Action is in response to the application 16/862595 filed on 30 April 2020.
2.	Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As to claim 9, the following is recited: “determining the first user to be recommended according to an obtained history record that the second user did not agree to add a new friend and/or marking user information on the first user by other users.” This claim limitation is not grammatically correct and does not make sense. Applicant is advised to re-write the claim in clear, grammatical English.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to independent claims 1, 10, and 11, the claims recite obtaining user information, determining a second user, and sending user information to a recommended user list. Claim 10 adds features for receiving a new friend request. These limitations are broadly recited and could be performed by a human with a pencil and paper. With the aid of pencil and paper, a human could obtain user information for first and second users, determine a second user indicated by the user information, and “send” the user information of the first user to the recommended user list of the second user. The claimed “sending” could be achieved by a human by writing the first user information on a recommended user list of the second user. In addition, claim 10’s “friend request” is also broadly recited and could be achieved by a human with the aid of pencil and paper, e.g. by writing a letter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

	As to dependent claims 2-9, 11, 12, and 13 these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. Claims 2 and 4 broadly recite determining a second user based on identification information or a contact list, respectively. Claim 3 broadly recites information from a contact list with information from a friend list. Similarly, claims 4-6 and 11-12 broadly recite determining a user based on obtaining and comparing information in a contact list and/or a friend list. Claims 7 and 13 recite determining an intimacy value between users based on historical communication between the users and sending user information and the intimacy value to a recommended list of the second user. Claim 8 recites features for preventing recommendation if a user is on a blacklist of another user. Claim 9 recites making the recommendation based on utilizing a history record of a second user not agreeing to add a first user as a friend. All of these dependent claims are broadly recited and could be performed by a human with the aid of pencil and paper. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-6, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhn, Derrick S. (U.S. Patent Application Publication No. 20120311036 A1, hereinafter referred to as Huhn).
As to claim 1, Huhn teaches a method for friend recommendation at a network device, comprising:
obtaining user information of a first user (see Huhn para. 0074: User B) and second user indication information (see Huhn para. 0074: User A’s email address);
determining a second user according to the second user indication information (see Huhn para. 0063: users are identified by email address; and see Huhn para. 0074: the system identifies User A by User A’s email address); and
sending the user information of the first user to a recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A).

As to claim 2, Huhn teaches wherein the second user indication information comprising second user identification information (see Huhn para. 0074: User A’s email address), and wherein the step of determining the second user according to the second user indication information, comprising:
determining the second user according to the second user identification information (see Huhn para. 0063: users are identified by email address; and see Huhn para. 0074: the system identifies User A by User A’s email address).

As to claim 3, Huhn teaches wherein the second user identification information is determined by:
comparing, by a first user equipment, information on a contact list of the first user (see Huhn para. 0074: the system determines that User A’s email address is found in User B’s address book) with information on a friend list of the first user (see Huhn para. 0063: each user has a corresponding friends list) and determining identification information of a contact not in the friend list but in the contact list as the second user identification information (see Huhn para. 0074: the system determines that User A’s email address is found in User B’s address book, and user B is determined to a good friend recommendation for user A; Note: The fact that Huhn determines user B as a good friend recommendation for user A implies that user B is not currently on user’s A friend list.).

As to claim 4, Huhn teaches wherein the second user indication information comprising information on a contact list of the first user (see Huhn para. 0074: the system determines that User A’s email address is found in User B’s address book), and wherein the step of determining the second user according to the second user indication information, comprising:
determining the second user according to the information on the contact list of the first user (see Huhn para. 0074: in response to determining that User A’s email address is found in User B’s address book, user B is determined to a good friend recommendation for user A).

As to claim 5, Huhn teaches wherein the step of determining the second user according to the information on the contact list of the first user, comprising:
obtaining information on a friend list of the first user (see Huhn para. 0063: each user has a corresponding friends list); and
comparing the information on the contact list of the first user with the information on the friend list of the first user, and determining a contact not in the friend list but in the contact list as the second user (see Huhn para. 0074: the system determines that User A’s email address is found in User B’s address book, and user B is determined to a good friend recommendation for user A; Note: The fact that Huhn determines user B as a good friend recommendation for user A implies that user B is not currently on user’s A friend list.).

As to claim 6, Huhn teaches wherein the step of sending the user information of the first user to the recommended user list of the second user, comprising:
obtaining information on a friend list of the second user (see Huhn para. 0063: each user has a corresponding friends list), determining whether the first user is existing in the friend list of the second user, and if not, sending the user information of the first user to the recommended user list of the second user (see Huhn para. 0074: the system determines that User A’s email address is found in User B’s address book, and user B is determined to a good friend recommendation for user A; Note: The fact that Huhn determines user B as a good friend recommendation for user A implies that user B is not currently on user’s A friend list.).

As to claim 8, Huhn teaches wherein the step of sending the user information of the first user to the recommended user list of the second user, comprising: obtaining a blacklist of the second user; and determining whether the first user is in the blacklist of the second user, and if so, terminating sending the user information of the first user to the recommended user list of the second user (see Huhn para. 0077: friend recommendations that are rejected by a user are tagged so that they will not be made again; Note: Huhn’s list of rejected friend recommendations for a particular user correspond to the claimed blacklist).

As to claim 10, Huhn teaches a method for friend recommendation at a first user equipment, comprising:
providing user information of a first user (see Huhn para. 0074: User B) and second user indication information (see Huhn para. 0074: User A’s email address) to a network device (see Huhn para. 0027 and Fig. 1: friend service 100 is provided by a computer system), wherein the second user indication information is used by the network device to determine a second user (see Huhn para. 0063: users are identified by email address; and see Huhn para. 0074: the system identifies User A by User A’s email address), and sending, by the network device, the user information of the first user to a recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A); and
receiving a new friend request sent by the second user to the first user (see Huhn claim 4: from the recommended friends, the new user makes friend selections; and see Huhn claim 5: the system transmits friend requests to existing users based on the selections of the new user), wherein the new friend request sent by the second user to the first user is triggered by the second user selecting the first user in the recommended user list of the second user (see Huhn claim 4: from the recommended friends, the new user makes friend selections; and see Huhn claim 5: the system transmits friend requests to existing users based on the selections of the new user).

As to claim 11, see the rejections of claims 2 and 3 above.

As to claim 12, see the rejections of claims 4 and 5 above.

As to claim 14, Huhn teaches comprising: one or more processors (see Huhn para. 0117: the steps of the invention are performed by a processor); and a memory storing computer readable instructions, wherein the computer readable instructions, when executed, cause the processor to (see Huhn para. 0117: the steps of the invention are performed by a processor):
obtain user information of a first user (see Huhn para. 0074: User B) and second user indication information (see Huhn para. 0074: User A’s email address);
determine a second user according to the second user indication information (see Huhn para. 0063: users are identified by email address; and see Huhn para. 0074: the system identifies User A by User A’s email address); and
send the user information of the first user to a recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huhn, Derrick S. (U.S. Patent Application Publication No. 20120311036 A1, hereinafter referred to as Huhn) in view of Kang, Ho Sung (U.S. Patent Application Publication No. 20130166574 A1, hereinafter referred to as Kang).
As to claim 7, Huhn teaches sending the user information of the first user to the recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A).
Huhn does not appear to explicitly disclose obtaining a record of historic communication between the first user and the second user; determining an intimacy value between the first user and the second user based on the record of the historical communication, wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging; and sending the user information of the first user and the intimacy value between the first user and the second user to the recommended user list of the second user; or, obtaining an intimacy value between the first user and the second user from a first user equipment where the first user is located, wherein the intimacy value is determined by the first user equipment according to the record of the historical communication between the first user and the second user; and sending the user information of the first user and the intimacy value between the first user and the second user to the recommended user list of the second user.
However, Kang teaches wherein the method further comprising:
obtaining a record of historic communication between the first user and the second user (see Kang para. 0035-0036: the system extracts information about communications that occurred between users of a social network service (SNS));
determining an intimacy value between the first user and the second user based on the record of the historical communication (see Kang para. 0037 and 0039: the system calculates an intimacy of the relationship between the users), wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging (see Kang para. 0036 and 0039: the communication information comprises interactions such as the number of times each user posted comments on the other user’s posts, number of times each user agreed to the other user’s posts, etc.); and
sending the user information of the first user and the intimacy value between the first user and the second user to the recommended user list of the second user (see Kang para. 0043 and Fig. 2: the calculated intimacy is used to recommend user F as a friend to user A); or,
obtaining an intimacy value between the first user and the second user from a first user equipment where the first user is located, wherein the intimacy value is determined by the first user equipment according to the record of the historical communication between the first user and the second user; and
sending the user information of the first user and the intimacy value between the first user and the second user to the recommended user list of the second user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huhn to include the teachings of Kang because it allows a friend recommendation system to take into account a history of communications between users in order to identify the friend relationships based on a degree of intimacy, resulting in more personal connections (see Kang para. 0031-0033).

As to claim 9, Huhn teaches wherein the step of sending the user information of the first user to the recommended user list of the second user, comprising: sending the user information of the first user to be recommended to the recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A).
Huhn does not appear to explicitly disclose determining the first user to be recommended according to an obtained history record that the second user did not agree to add a new friend and/or marking user information on the first user by other users.
However, Kang teaches determining the first user to be recommended according to an obtained history record (see Kang para. 0035-0036: the system extracts information about communications that occurred between users of a social network service (SNS)) that the second user did not agree to add a new friend and/or marking user information on the first user by other users (see Kang para. 0036 and 0039: the communication information comprises interactions such as the number of times each user posted comments on the other user’s posts, number of times each user agreed to the other user’s posts, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huhn to include the teachings of Kang because it allows a friend recommendation system to take into account a history of communications between users in order to identify the friend relationships based on a degree of intimacy, resulting in more personal connections (see Kang para. 0031-0033).

As to claim 13, Huhn teaches sending the user information of the first user to the recommended user list of the second user (see Huhn para. 0074: User B is recommended to user A).
Huhn does not appear to explicitly disclose the method further comprising: sending a record of historical communication with the second user to the network device, and the network device determines an intimacy value between the first user and the second user according to the record of the historical communication, and sends the intimacy value between the first user and the second user to the recommended user list of the second user, wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging; or, determining an intimacy value between the first user and the second user according to a record of the historical communication with the second user, and the network device sends ‘the intimacy value between the first user and the second user to the recommended user list of the second user, wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging.
However, Kang teaches wherein the method further comprising:
sending a record of historical communication with the second user to the network device (see Kang para. 0035-0036: the system extracts information about communications that occurred between users of a social network service (SNS)), and the network device determines an intimacy value between the first user and the second user according to the record of the historical communication (see Kang para. 0037 and 0039: the system calculates an intimacy of the relationship between the users), and sends the intimacy value between the first user and the second user to the recommended user list of the second user (see Kang para. 0043 and Fig. 2: the calculated intimacy is used to recommend user F as a friend to user A), wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging (see Kang para. 0036 and 0039: the communication information comprises interactions such as the number of times each user posted comments on the other user’s posts, number of times each user agreed to the other user’s posts, etc.);
or,
determining an intimacy value between the first user and the second user according to a record of the historical communication with the second user, and the network device sends ‘the intimacy value between the first user and the second user to the recommended user list of the second user, wherein the record of the historical communication comprises at least one of: frequency of calls, duration of calls, and frequency of messaging.

Additional Art Considered
15.	The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to friend recommendation.
a.	Aguiar Marcano, Reinaldo Javier; “Method For Building, Expanding Or Complementing A Social Graph Based On Contact Information”; US 9,275,419 B1.
Teaches recommending friend relationships between users of a social networking site based on contact lists of different users, even if mutual contacts are not users of the social networking site (see col. 3 L1-67 and Fig. 3).
b.	Joo et al.; “SYSTEM AND METHOD FOR MANAGING SOCIAL RELATIONSHIP INFORMATION”; U.S. PGPub. No. 20140279626 A1.
Teaches a friend recommendation service for a social network application that identifies friend relationships based on high social correlation (see para. 0042 and Fig. 7).
c.	Xiong et al.; “Friend Recommendation Method, Apparatus And Storage Medium”; U.S. PGPub. No. 20140053087 A1.
Teaches a friend recommendation method that takes into account familiarity factors (see para. 0089-0095) in order to improve the effectiveness and accuracy of friend recommendations (see para. 0005).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	

/UM/
Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163